           Case 1:20-cv-03215-MKD                   ECF No. 19        filed 07/27/21       PageID.1618 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                  FILED IN THE
                                         UNITED STATES DISTRICT COURT                                         U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                       Jul 27, 2021
                        MICHELLE W.                                                                           SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-cv-03215-MKD
                   KILOLO KIJAKAZI,                                  )
               ACTING COMMISSIONER OF                                )
                  SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 17, is GRANTED. The above-captioned case is REVERSED and
’
              REMANDED to the Commissioner of Social Security for further administrative proceeding pursuant to sentence four of
              42 U.S.C. § 405(g). Judgment is entered for the PLAINTIFF.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                        Mary K. Dimke                                        on a stipulated motion for remand.




Date: 7/27/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
